UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 08-7293


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

BEVERLY FORDE, a/k/a Cynthia Taylor, a/k/a Margaret Hescott,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.  Claude M. Hilton, Senior
District Judge. (1:92-cr-00429-CMH-1)


Submitted:   November 20, 2008            Decided:   December 1, 2008


Before MOTZ and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Beverly Forde, Appellant Pro Se. Beth Nicole Gibson, OFFICE OF
THE UNITED STATES ATTORNEY, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Beverly Forde appeals from the district court’s order

denying    her   motion    for    reduction   of    sentence    pursuant   to   18

U.S.C. § 3582(c) (2006).            We have reviewed the record and find

no reversible error.             Accordingly, we affirm for the reasons

stated by the district court.           United States v. Forde, No. 1:92-

cr-00429-CMH-1 (E.D. Va. filed July 14, 2008; entered July 15,

2008).     We dispense with oral argument because the facts and

legal    contentions      are    adequately   presented    in    the    materials

before    the    court   and     argument   would   not   aid   the    decisional

process.

                                                                         AFFIRMED




                                        2